           Case 1:18-cr-00283-GHW Document 42 Filed 12/04/20 Page 1 of 1



                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
 ------------------------------------------------------------- X        DOC #:
                                                               :        DATE FILED: 12/4/2020
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -v-                              :
                                                               :            1:18-cr-0283-GHW-1
                                                               :
 LOUIS BRAVO,                                                  :                 ORDER
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         In light of the order issued by Chief Judge McMahon on November 30, 2020, the parties are

directed to meet and confer and to submit a joint letter addressing the following topics: First,

whether the parties wish to proceed with the currently scheduled December 17, 2020 conference in

person. Second, whether defendant consents to conduct that proceeding by remote means. Third,

whether the parties believe that the proceeding can take place by remote means consistent with the

CARES Act, and, if so, the specific factual basis for that conclusion.

         SO ORDERED.

Dated: December 4, 2020
                                                                   __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
